Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 5, 7-9, 11-18, 20, 22-24, 26-53, 55, 57-59, 61-85 are pending. Claims 5, 7-9, 20, 22-24, 31-50, 55, 57-59, and 66-85 are withdrawn. Claims 4, 6, 10, 19, 21, 25,  54, 56, 60 are canceled. Claims 1-3, 11-18, 26-30, 51-53, and 61-65 are under examination.  
The amendment filed on 12/02/2020 in response to the Non-Final office Action of 06/13/2019 is acknowledged and has been entered.

Action Summary
Claims 51-65 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by McLane et al. (US2008/0058300 A1) are withdraw in light of claim amendment. 
Claims 1-3, 11-18, 26-30, 51-53, and 61-65 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Christina et al (WO2008/067527 A1) in view of McLane et al. (US2008/0058300 A1) are maintained, but revisited and modified in light of claim amendment.  
Claims 1, 2, 11, 14, 51-53, 61, and 64 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-9 of U.S. Patent No. 9,504,700 in view of Christina et al (WO2008/067527 A1). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but modified and revisited in light of claim amendment. 


Affidavit
The Declaration by Kevin B Strange under 37 CFR 1.132 filed 12/02/2020 is insufficient to overcome the rejection of claims 1-3, 11-18, 26-30, 51-53, and 61-65. The Declaration argues that as shown in Figure 1, four commercially available PTP1B inhibitors (CinnGel, BML-267, Psoralidin, and CinnGEL 2-ME) did not induce regenerative cardiomyocyte when administer intraperitoneal at 1.25 µg/g daily when compared to control. However, MSI-1436, on the other hand, induced significant increase (~2.5-fold) in regenerative cardiomyocyte proliferation at 3 days post-amputation. As such, the Patent Office’s position that each of the pharmacological agents would have exerted the same or substantially similar PTP1B effect as those PTP1B inhibitors specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective is inconsistent with the experimental results submitted herein. In response, the examiner Finds Applicant’s argument not persuasive. First, none of the commercially PTP1B inhibitors would have been expected to exert the same or substantially similar PTP1B effect as those PTP1B inhibitors for regenerating cardiac muscles. According to Enzo, February 2021, cited here solely to rebut Applicant’s argument, discloses CinnGel is a PTP1B inhibitor not permeable to cell, See Abstract. Moreover, BML-267 product specification by Santa Cruz Biotechnology, copyright 2007-2021, cited here solely to rebut Applicant’s argument discloses BML-267 is for Research Use only and not intended for diagnostic or therapeutic use. BML have limited cell permeability, see Abstract and Description Section. Zhang et al., Pharmazie,  2019 Feb 1;74(2):67-72 cited solely to rebut Applicant’s argument teaches  the hydrophobicity and low bioavailability of psoralidin limit its CinnGEL 2-methylester product specification, by Santa Cruz Biotechnology, copyright 2007-2021, cited here solely to rebut Applicant’s argument discloses CinnGEL 2-methylester is for Research Use only and not intended for diagnostic or therapeutic use, see Abstract. Therefore, a person of ordinary skill in the art would not have expect CinnGel, BML-267, Psoralidin, and CinnGEL 2-ME) to induce regenerative cardiomyocyte when administer intraperitoneal at 1.25 µg/g daily when compared to control. In fact, a person or ordinary skill in the art would have expect MSI-1436 to induce significant increase in regenerative cardiomyocyte proliferation because McLane et al. clearly teaches MSI-1436 is effective for treating heart attack, which is an injury to the heart muscle that is caused by loss of blood supply. Second, the asserted data uses 1.25 µg/g which is equivalent to 1.25 mg/kg, intraperitoneal injection, and cardiac muscle injury. However, the claim broadly recites a genus of route of administration and a genus of therapeutically effective amount. As such, the asserted data is not commensurate in scope with the claim. Lastly, it is noted that the features upon which applicant relies (i.e., cardiac muscle injury) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, the rejection is based on replacing the PTP1B inhibitor taught by Christina et al. known for treating muscular atrophy (skeletal muscle injury) with the PTP1B inhibitor taught by McClane et al. known for treating cardiac muscle injury (i.e. heart attack) for the purpose of treating muscular atrophy. The data in the Declaration does not . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 1-3, 11-18, 26-30, 51-53, and 61-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Christina et al. (WO2008/067527 A1) in view of McLane et al. (US2008/0058300 A1) and Harvard Heart Letter, Harvard Health Publishing, September 2010. 
	Christina et al. teaches a method of treating a musculoskeletal disease, the method comprising identifying an individual exhibiting the musculoskeletal disease or at risk for developing the musculoskeletal disease; and administering to the individual a therapeutically effective amount of a PTP inhibitor sufficient to alleviate the musculoskeletal disease, see claim1, wherein the PTP inhibitor in the manufacture of a medicament for the treatment or prevention of a musculoskeletal disease, see claim 2, wherein the musculoskeletal disease is muscular dystrophy, see claim 10. The mammal is a human, see page 2, lines 14-15. Moreover, Christina et al. teaches the preferred PTP inhibitor can be PTPIb 1 (l-[3- Hydroxy-4-(l,l,4-trioxo-[l,2,5]thiadiazolidin-2-yl)-benzyl]-l,2,4,5-tetrahydro- benzo[c]azepin-3-one) or compound 2 (2-(4-{2-Acetylamino-3-[3-hydroxy-4-(l,l,4- trioxo-[l,2,5]thiadiazolidin-2-yl)-phenyl]-propionylamino}-butoxy)-6-hydroxy-benzoic acid methyl ester when added in combination with IGFl, a synergistic effect can be seen, see Fig. 1. Such a result would indicate that IGFl and a PTP inhibitor act at least additively potentially synergistically to produce larger myotubes and therefore indicate that IGFl and a PTP inhibitor can be co-administered simultaneously, to a mammal to increase muscle mass or to treat muscle atrophy. Alternatively, assay results can indicate that a PTP inhibitor is active alone, in which case use of the inhibitor in monotherapy to increase muscle mass or to treat muscle atrophy is indicated, see page 26, lines 1-13. Christina 
	Christina et al. does not teach the PTPIB inhibitor is MSI-1436
	McLane et al. teaches a method for inducing weight loss in an obese mammal, comprising: administering an effective amount of a composition comprising a pharmaceutically acceptable carrier or excipient and an aminosterol compound , PTP1B inhibitor according to the following formula:
  
    PNG
    media_image1.png
    505
    782
    media_image1.png
    Greyscale
, see claim 1 and para [0018].This compound is MSI-1436, see Abstract. The mammal is a human, see claim 17. Moreover, McLane et al. teaches the mammal also suffers from a condition selected from the group consisting of: type II diabetes, high serum cholesterol, sleep apnea, pickwickian syndrome and nonalcoholic steatohepatitis, heart attack and stroke, see para [0015] and claim 
	Harvard Heart Letter teaches "heart attack" as shorthand for myocardial infarction (MI) — an interruption of blood flow to part of the heart muscle that damages or destroys a swath of heart cells (aka heart muscle injury), see second paragraph. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer MSI-1436 in the amount claimed to a subject having muscular dystrophy. One would a reasonable success when administering another pharmacological agent (another PTPIB inhibition), in this case MSI-1436, would in fact also behave as an effective for treating muscular dystrophy in combination with an IGF1, but also MSI-1436 is known to treat heart attack as taught by McLane et al. and because heart attack is heart muscle injury caused by loss of blood supply as taught by Harvard Heart Letter. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar PTPIB effect as those PTPIB inhibitors specifically disclosed by the reference, without any 
With respect to “for stimulation or enhancement of regeneration or growth of a tissue or regeneration or growth of a plurality of stem cells; wherein the tissue is a skeletal muscle tissue or a skeletal system tissue; wherein stimulation or enhancement of regeneration or growth of the skeletal muscle tissue or the skeletal system tissue causes at least a partial restoration of the skeletal muscle tissue or the skeletal system tissue” limitation appears to be the intended outcome of the method step. Since the method step claim is obvious over the cited combined prior arts, said intended outcome is necessarily present absent evidence to the contrary. Specifically, the effective amount of 0.5 mg/kg to 1 mg/kg taught by McLane et al. would be an amount effective for achieving “stimulation or enhancement of regeneration or growth of a tissue; wherein the tissue is a skeletal muscle tissue or a skeletal system tissue.
Applicants’ argument and Response to Applicants’ argument
	Applicants argument with respect to the 102 rejection is withdrawn in light of the amendment to claim 51. 
Applicant’s argument with respect to the Declaration has been addressed in the Affidavit Section above. 
Applicant argues that no reasonable expectation of success of using McLane’s MSI-1436 in Christina’s invention. Specifically, Christina's therapeutic method is based on the purported 19 Docket No.: 129391-001CPJmyotube in Christina's experiments, much less to the same extent as Christina's two exemplary PTPIB inhibitors. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Christina et al. teaches the PTP1B inhibitor for increasing muscle mass by increasing myotube size. However, Christina et al. clearly teaches IGF1 and a PTP inhibitor act at least additively potentially synergistically to produce larger myotubes and therefore indicate that IGFl and a PTP inhibitor can be co-administered simultaneously, to a mammal to increase muscle mass or to treat muscle atrophy. Alternatively, assay results can indicate that a PTP inhibitor is active alone, in which case use of the inhibitor in monotherapy to increase muscle mass or to treat muscle atrophy is indicated, see page 26, lines 1-13. Additionally, McClane et al. may well teach that use of a specific PTP1B inhibitor, MSI- 1436, to induce loss of weight (fat) without losing muscle (protein). However, McClane et al. clearly teaches the mammal also suffers from a heart attack and stroke, see para [0015] and claim 2. According to Harvard Heart Letter "heart attack" is an interruption of blood flow to part of the heart muscle that damages or destroys a swath of heart cells (aka heart muscle injury), see second paragraph. The teaching of McClane et al. provide the motivation for the substitution. In fact, Christina et al. teaches PTP inhibitor can act to increase skeletal muscle mass and myotube size and diameter in a model system of skeletal muscle atrophy, see page 25, lines 24-31. Christina et al. further teaches in vivo atrophy study using PTP1B KO, HET, and WT mice with denervation-induced muscle atrophy can show that inhibition of PTP1B prevents skeletal muscle atrophy, see page 28, lines 6-8. Therefore, Christina et al. also provides the motivation that inhibition of PTP1B effectively prevents/treats muscle atrophy. Therefore, since MSI-1436 a PTP1B inhibitor known for treating heart attack which is a condition of heart muscle injury as taught by McClane et al. and since PTP1B inhibition is known to be effective for treating muscle atrophy as taught by Christina et al., a person of ordinary skill in the art reading McClane et al. and Christina et al. to expect substituting the PTP1B inhibitor of Christina et al. with the PTP1B inhibitor of McClane to treat skeletal muscle injury as both inhibitors can be effective for treating muscle injury. 




Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 2, 11, 14, 51-53, 61, and 64 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-9 of U.S. Patent No. 9,504,700 in view of Christina et al (WO2008/067527 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.  
The US patent teaches a method of treatment of a subject having cardiac muscle tissue injury, the method comprising: administering to the subject a therapeutically effective amount of an aminosterol or a pharmaceutically acceptable salt thereof to stimulate or enhance regeneration or growth of the cardiac muscle tissue; wherein stimulation or enhancement of regeneration or growth of the cardiac muscle tissue causes at least a partial restoration or growth of the cardiac muscle tissue; and wherein the aminosterol is MSI-1436, see claim 1. The method of claim 1 further comprising: prior to the administering step, identifying a subject having the cardiac muscle tissue injury, see claim 2; wherein the aminosterol is an isomer of MSI-1436, see claim 3; in a human, see claim 4; wherein the therapeutically effective amount of the aminosterol is administered in combination with at least one additional active agent to achieve an additive or synergistic effect, see claim 5. 
The US patent claims do not teach muscular dystrophy.
1 (l-[3- Hydroxy-4-(l,l,4-trioxo-[l,2,5]thiadiazolidin-2-yl)-benzyl]-l,2,4,5-tetrahydro- benzo[c]azepin-3-one) or compound 2 (2-(4-{2-Acetylamino-3-[3-hydroxy-4-(l,l,4- trioxo-[l,2,5]thiadiazolidin-2-yl)-phenyl]-propionylamino}-butoxy)-6-hydroxy-benzoic acid methyl ester when added in combination with IGFl, a synergistic effect can be seen, see Fig. 1.
It is obvious to use the method of the US patent claims for treating muscular dystrophy because PTPIB is known for treating muscular dystrophy. As such, one would reasonably expect the MSI of the US patent claims which is a PTPIB inhibitor as evidenced by the specification of the US patent to be effective for treating muscular dystrophy by the stimulation or enhancement of regeneration or growth of the muscle tissue. 
Since the instant claims are not allowable and since Applicants chooses to address the double patenting rejection following an indication of allowable subject matter, the double patenting rejection is maintained.
Applicant’s request to hold the double patenting rejection in abeyance until an allowable set of claims has been identified for the present application. Since no allowable set of claims has been identified, the double patenting rejection is maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628